Per Curiam.
Respondent was admitted to practice by this Court on February 21, 1984. He was admitted to practice in New Jersey in 1971.
Petitioner, the Committee on Professional Standards, moves for an order reciprocally disciplining respondent pursuant to section 806.19 of this Court’s rules (22 NYCRR 806.19) based upon his disbarment in New Jersey on February 18, 1997. Respondent has submitted an affidavit in mitigation.
Respondent consented to his permanent disbarment by the *568Supreme Court of New Jersey in an affidavit in which he conceded that he could not successfully defend himself against a charge that he had knowingly misappropriated a large amount of clients’ funds.
In view of respondent’s disbarment in the State of New Jersey because of his misappropriation of client funds, we grant petitioner’s motion. We further determine that the ends of justice will be served by imposing upon respondent the same discipline in this State as was imposed in the State of New Jersey, i.e., disbarment, effective immediately (see, e.g., Matter of Perrotta, 201 AD2d 826).
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion be and hereby is granted; and it is further ordered that respondent be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court regulating the conduct of disbarred attorneys.